DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (currently amended): A powder tray made of plastics material for the production of confectionery and comprising a powder tray bottom which has an upper face and a lower face, side elements which are interconnected at corner regions and provide side surfaces, wherein the side elements form a powder tray edge which together with the powder tray bottom provide a receiving space for molding powder, and a plurality of powder tray feet which on their lower face form a stand surface,  at least one of the powder tray feet having an interior surface and an exterior surface separated by the lower face, and a first recess extending from the interior surface to the exterior surface which subdivides the at least one powder tray foot into a first foot portion and a second foot portion, wherein the first recess has a recess base and two recess side surfaces, wherein at least one of the recess side surfaces is aligned obliquely to the stand surface in such a way that the first recess widens from the recess base to the stand surface of the powder tray foot, and wherein the first foot portion of the at least one powder tray foot is located directly below [[a]] one of the corner regions 


Reasons for Allowance
Claims 1-4, 6-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is found to be allowable over the prior art. The closest art of record is Levenhagen (US 3,907,111), DeHart (US 5,076,459), and Withers (US 4,991,718).  None of the cited references can be combined to meet the limitations of claim 1. Particularly, none of the cited references can be combine to teach, “a first recess extending from the interior surface to the exterior surface which subdivides the at least one powder tray foot into a first foot portion and a second foot portion, wherein the first recess has a recess base and two recess side surfaces, wherein at least one of the recess side surfaces is aligned obliquely to the stand surface in such a way that the first recess widens from the recess base to the stand surface of the powder tray foot.” 
Levenhagen teaches a stacking confectionary starch tray that includes an upper and lower face, side elements, corner regions, feet with interior and exterior surfaces in the corner regions, and a receiving space, see Levenhagen col. 2 lines 61-67, col. 3 lines 52-57, and Levenhagen Figures 2, 5, and 7. Levenhagen does not describe the claimed configuration of the feet such that there is a first recess that divides the powder tray foot into a first and second portion. 
DeHart also teaches a stacking tray and does describe tabs 54 or “feet” that have air spaces or “first recesses” between them. The recess dividing the tabs from each other configure the tray in such a way that the tabs could be considered first and second foot portions separated  wherein at least one of the recess side surfaces is aligned obliquely to the stand surface in such a way that the first recess widens from the recess base to the stand surface of the powder tray foot.  However, as noted by applicant in the remarks made 10/12/2021, a person of ordinary skill in the art would not be motivated to modify the feet of Levenhagen with the tabs or “feet” of DeHart. Levenhagen col. 4 lines 54 – col. 5 line 10 describe that sloped surfaces on the exterior of the tray, particularly recesses 24, 26, 28, and pockets 30/32,  are beneficial to prevent powder from becoming lodged in those recesses which essentially make the exterior of the powder tray self-cleaning.  As noted by applicant, a person of ordinary skill in the art would not be motivated to combine this reasoning for sloped surfaces with the tabs or “feet” of DeHart to create a first recess with slanted sides because DeHart is not directed towards a powder tray and has no reason to want to prevent powder from being lodged in the recesses. Therefore, DeHart does not teach or make obvious wherein at least one of the recess side surfaces is aligned obliquely to the stand surface in such a way that the first recess widens from the recess base to the stand surface of the powder tray foot.
Further, the air space or “first recess” in DeHart is downward facing, see DeHart Figure 1. A person of ordinary skill in the art would not expect powder to become lodged in a downward facing recess to begin with, thus eliminating the need for further modification to produce slanted sides. This reasoning is also true of Levenhagen and Withers. Any spaces between feet or recesses between an interior and exterior of the foot in Levenhagen would also be downward facing and it is not expected that powder would become lodged there in the first place. In Withers, the closest structure to the first recess is central region 16 which is also downward facing.
wherein at least one of the recess side surfaces is aligned obliquely to the stand surface in such a way that the first recess widens from the recess base to the stand surface of the powder tray foot. Therefore, claim 1 is allowable and claims 2-4, 6-18, and 20 are subsequently allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The objection to claim 19 has been withdrawn in response to the amendments filed 1021/2021. 
Applicant’s arguments, filed 10/12/2021, with respect to claims 1 and 5 have been fully considered and are persuasive.  The rejection of  claim 1 has been withdrawn. Claim 1 is allowed.
Applicant's arguments filed 10/21/2021 with respect to claim 17have been fully considered but they are not persuasive. Applicant argues that the foot receptacle in Stahl could not be combined with the structure of modified Levenhagen due to a notch 44 in Levenhagen that makes the structures incompatible for stacking. Examiner disagrees and notes that the structure shown in Levenhagen Figure 7 is one side of one foot of the powder tray and that the structure is reversed on the opposite side, see Levenhagen Figure 5, which would mate with the structure described in Stahl. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                     
                                                                                                                                                                                   /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744